ACCEPTED
                                                                                       01-14-00904-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                12/29/2014 10:35:32 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                              NO. 01-14-00904-CV

                                                                       FILED IN
                    IN THE FIRST COURT OF APPEALS               1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                            HOUSTON, TEXAS
                                                               12/29/2014 10:35:32 AM
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk
              GRAMERCY ADVISORS LLC, ET AL, Appellants

                                        vs.

                    R.K. LOWRY, JR., ET AL., Appellees.


 Interlocutory Appeal from the 80th Judicial District Court, Harris County, Texas
                             Cause No. 2008-74262


 MOTION IN SUPPORT OF DANIEL M. HIBSHOOSH’S MOTION FOR
                ADMISSION PRO HAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

      Pursuant to Rule XIX of the Rules Governing Admission to the Bar of

Texas, Defendants Gramercy Advisors, LLC, Gramercy Asset Management, LLC,

Gramercy Local Markets Recovery Fund LLC, and Gramercy Financial Services,

LLC; (collectively, "Appellants"), and the undersigned resident attorney, David C.

Mattka, counsel for the Appellants, respectfully request that this Court admit pro

hac vice Daniel M. Hibshoosh, an attorney in good standing of the Bar of the State

of New York, to represent the Appellants in this matter. In support of this Motion,

the undersigned represents that good cause exists to permit Mr. Hibshoosh to be



                                        1
admitted pro hac vice on the Appellants’ behalf, and would respectfully show the

Court as follows:

      1.     Daniel M. Hibshoosh is an attorney with the law firm of O'Shea

Partners LLP, 521 Fifth Avenue, 25th Floor, New York, New York 10175,

telephone number (212) 682-4426, facsimile number (212) 682-4437, and e-mail

dhibshoosh@osheapartners.com.

      2.     Daniel M. Hibshoosh and O'Shea Partners, LLP are counsel to the

Appellants and have represented them in litigation in other courts.

      3.     The Appellants request that Daniel M. Hibshoosh represent them in

this matter because of Mr. Hibshoosh’s knowledge and prior experience

representing the Appellants, along with the ongoing presence and assistance of the

undersigned, David C. Mattka, who is an attorney in good standing and duly

licensed to practice in the State of Texas.

      4.     Resident attorney David C. Mattka and the law firm of Munsch Hardt

Kopf & Harr, P.C. will continue to represent the Appellants at all proceedings in

this matter and will assume full responsibility for all papers filed with this Court

and for the conduct of the case and of the attorneys admitted pro hac vice.

      5.     Attached hereto as Exhibit 1 is the Motion for Admission Pro Hac

Vice filed by Daniel M. Hibshoosh. Attached as Exhibit A thereto is the Non-




                                              2
Resident Acknowledgement Letter issued to Mr. Hibshoosh by the Texas Board of

Law Examiners.

      6.     The undersigned Texas resident attorney, David C. Mattka, finds

Applicant Daniel M. Hibshoosh to be a reputable attorney and recommends that

Applicant Daniel M. Hibshoosh be granted permission to participate in this

particular proceeding before this Court.

      Thus, it is respectfully requested that Daniel M. Hibshoosh be admitted pro

hac vice to represent the Appellants in this proceeding.




                                           3
Dated:   December 29, 2014
                             Respectfully submitted,

                             MUNSCH HARDT KOPF & HARR, P.C.

                             By: /s/ David C. Mattka____________
                                 David C. Mattka (TSB No. 13231500)
                                 401 Congress Avenue, Suite 3050
                                 Austin, Texas 78701
                                 (512) 391-6100 (telephone)
                                 (512) 391-6149 (facsimile)
                                 dmattka@munsch.com

                             Lead Counsel for Appellants




                               4
                            CERTIFICATE OF SERVICE
        As required by Texas Rule of Appellate Procedure 6.3 and 9.5, I certify that

I have served this document on all parties, which are listed below, on December

29, 2014 as follows:

        David R. Deary               via e-filing and email
        davidd@lfdlaw.com
        W. Ralph Canada, Jr.
        ralphc@lfdlaw.com
        Wilson Wray
        wilsonw@lfdlaw.com
        Tyler Simpson
        tylers@lfdlaw.com
        Lowsinsohn Flegel Deary, LLP
        12377 Merit Drive, Suite 900
        Dallas, Texas 75251

                                              /s/ David C. Mattka
                                              David C. Mattka




                                          5

 MHDocs 5825013_1 10862.1